DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/9/21 has been entered.  Claims 1-5 and 8-16 remain pending in the application, Claims 6-7 have been canceled, Claims 17-19 have been withdrawn, and no new claims have been added.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-19 directed to Group II, non-elected without traverse on 5/7/20.  Accordingly, claims 17-19 have been cancelled.

Allowable Subject Matter
Claims 1-5 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth in Applicant’s Response to Office Action filed 11/9/21, specifically pages 13-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kriman et al (US 10,146,116) figure 9 teaches a structure light module with a similar structure to the one that is claimed but does not teach the first replicated reflecting element being replicated on a first surface of a second glass substrate and the second replicated reflecting element being replicated on a second surface of the second glass substrate where the first and second surfaces are parallel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/17/21